Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation of claim 7 appears to be incomplete.  The phrase “user's position comprises cancelling said projecting of said guiding picture (14) once
sensing sided location (52A) of the user“ appears to be missing a word.  Appropriate correction is required.


Allowable Subject Matter
The Buchanan US 5,926,867 patent and Taylor US 20120023651 patent application provide a teaching of a projector directed towards an internal wall of said toilet bowl for projecting a guiding picture onto said internal wall of said bowl (see Buchanan col. 3:1-10 and Taylor paragraph 46, respectively).  The Karei JP 2005299342 reference provides a sensor directed towards back of said toilet bowl for sensing the user position.  However, neither the combination of Buchanan/Taylor and Karei provides a teaching of using the sensor to control said guiding picture.  The examiner takes the position that there is no evidence of combining these three references in order to arrive at the limitation of claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715